Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the amendment filed on 1/26/2022.
Claims 2, 6, 9, 13 & 16 are cancelled.
Claims 1, 3-5, 7-8, 10-12, 14-15 & 17-18 have been examined and are pending with this action.  

Response to Arguments
Applicant’s arguments filed in the amendment filed 1/26/2022, have been fully considered but are not persuasive. The reasons set forth below.
Applicant:
Applicant cites that wherein the first and second network connections are server-intermediated connections; and wherein the method further comprises forwarding, during the first time slot, media data received from a host system to the first computing system over the first network connection; and forwarding, during the second time slot, media data received from the host system to the second computing system over the second network connection.as amended in claim 1 is not cited in provided arts.
Examiner:
Examiner cites that wherein the first and second network connections are server-intermediated connections (Spivack: [0078]  : “  A plurality of users 130, event providers 140, distribution partners 150, and advertisers 160, and an interactive web guide server 120 are coupled to a network 110.  The network 110 can be any collection of distinct networks operating to provide connectivity to the users 130”);
 and wherein the method further comprises forwarding, during the first time slot, media data received from a host system to the first computing system over the first network connection and forwarding, during the second time slot, media data received from the host system to the second computing system over the second network connection (Spivack: [0234 & 0078 & 0106]  : “The web guide can also rank the outlets according to demand for each time slot, demographics or audience breakdown for those time slots, historical performance of the time slots, or prices of ad inventory at the time slots  &  A plurality of users 130, event providers 140, distribution partners 150, and advertisers 160, and an interactive web guide server 120 are coupled to a network 110.  The network 110 can be any collection of distinct networks operating to provide connectivity to the users 130 & Events can be free, pay per view, or available by subscription and can be accessed through the website hosting the interactive web guide or after registering at the website for certain events.”).

Spivack discloses a system where a user can interact with elements of the guide, select elements of the guide for more information, customize events presented in the guide, filter the results displayed in the guide, send a response to attend an event, go directly to an event from the guide, and modify the presentation format of the guide.  In above citation multiple networks are discloses with server connection and forwarding of data to different user is also disclosed.  Based on above argument and citation the amended claims are disclosed in the art and hence are not persuasive.  

Examiner Note:  
The Drawing s are not shown in order.  For example, Figure 3 is shown before figure 2 and same repeated for figures 9 and 8 respectively.  Examiner suggests applicant to show them in proper order.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 7-8, 10-12, 14-15 & 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Spivack et al (US Pub # 2011/0289422) in view of Harris et al (US Pat # 9002945) in further view of Khan  et al (US Pub # 2007/0061460).

 INDEPENDENT CLAIMS:
As per claim 1, Spivack discloses a computer-implemented method for scheduling and establishing communications sessions with a plurality of users (Spivack: [ABS]: “generating an interactive calendar guide to scheduled web-based events”), comprising
	maintaining, in a computer-readable memory, an event data structure including one or more time slot records (Spivack: [0233] : “advertisers can focus ad campaigns on certain genres of events on certain online content outlets that have certain desired levels of demand or popularity that take place during desired time slots.”);, each time slot record associated with a time slot and including data identifying a user (Spivack: [0142 & 0106]  Fig 43 & 44: “FIG. 43 shows a grid view of shopping events with channels shown on the left. Each channel has more than one event listing for a given time slot. FIG. 44 shows an expandable list of events within a time slot when the user selects a multiple-event time slot, and FIG. 45 shows a scrollable pop up window that lists the events in a selected time slot  &  Events can be free, pay per view, or available by subscription and can be accessed through the website hosting the interactive web guide or after registering at the website for certain events.”);
	maintaining, during a first time slot, a first network connection for a first communication session with a first user identified in the first time slot of the event data structure (Spivack: [0234 & 0078 & 0106]  : “The web guide can also rank the outlets according to demand for each time slot, demographics or audience breakdown for those time slots, historical performance of the time slots, or prices of ad inventory at the time slots  &  A plurality of users 130, event providers 140, distribution partners 150, and advertisers 160, and an interactive web guide server 120 are coupled to a network 110.  The network 110 can be any collection of distinct networks operating to provide connectivity to the users 130 & Events can be free, pay per view, or available by subscription and can be accessed through the website hosting the interactive web guide or after registering at the website for certain events.”);
	transmitting audio-visual data over the first network connection during the first time slot (Spivack: [0079 & 0234]: “Users 130 access the interactive web guide to determine the events available on the Web. Event providers 140 are people or entities who provide online events, for example, YouTube, ESPN, and Infiniti. Event providers 140 can send information about their online events to the interactive web guide for presentation to users 130, and interested users 130 can attend the events, thereby broadening the audience of the event providers 140.  The web guide can also rank the outlets according to demand for each time slot, demographics or audience breakdown for those time slots, historical performance of the time slots, or prices of ad inventory at the time slots.”); 	

wherein the first and second network connections are server-intermediated connections (Spivack: [0078]  : “  A plurality of users 130, event providers 140, distribution partners 150, and advertisers 160, and an interactive web guide server 120 are coupled to a network 110.  The network 110 can be any collection of distinct networks operating to provide connectivity to the users 130”);
 and wherein the method further comprises forwarding, during the first time slot, media data received from a host system to the first computing system over the first network connection and forwarding, during the second time slot, media data received from the host system to the second computing system over the second network connection (Spivack: [0234 & 0078 & 0106]  : “The web guide can also rank the outlets according to demand for each time slot, demographics or audience breakdown for those time slots, historical performance of the time slots, or prices of ad inventory at the time slots  &  A plurality of users 130, event providers 140, distribution partners 150, and advertisers 160, and an interactive web guide server 120 are coupled to a network 110.  The network 110 can be any collection of distinct networks operating to provide connectivity to the users 130 & Events can be free, pay per view, or available by subscription and can be accessed through the website hosting the interactive web guide or after registering at the website for certain events.”);


Spivack  does not explicitly teaches 	establishing, during the first time slot, a second network connection for a second communication session with a second user associated with a second time slot in the event data structure  and terminating the first communication session and initiating the second communications session by transmitting audio-visual data over the second network connection established during the first time slot. 

	Harris however discloses 	establishing, during the first time slot, a second network connection for a second communication session with a second user associated with a second time slot in the event data structure  (Harris: [Col 4:  Lines [50-60]  & [Col 5:  Lines [05-15]: “a group of players, for example five players, may be engaged in an online game. To maintain some consistency in the game, a set of players, for example four of the five players may be "permanent" while the remaining player can be a player that is a rolling replacement. In this way, there will be some continuity in the session, but then the other players know that the fifth player is a rolling replacement & the system can analyze the behavior of users from a time and tendency standpoint, use profiles that have been developed for users, and then generate a schedule of possible, high percentage, probable time slots that are convenient for the entire group”);
Examiner Note:  The fifth player joins the game with a different network whose time slot is within the time slot of the game that the player join in.  
	
	 terminating the first communication session (Harris: [Col 4:  Lines [35-50]  : “if a group of game players is scheduled to play a game for a selected time period, then at the end of the time period all of the players know that some, or all, of the players may leave the game.”); and 
	initiating the second communications session by transmitting audio-visual data over the second network connection established during the first time slot (Harris: [Col 4:  Lines [35-50]  : “In one embodiment, a player that is going to leave a game may be replaced by another player who has been arranged ahead of time to take the place of the player that is leaving.”).
Examiner Note:  The second communication session is for the player that replaced the previous player who left and its happening in same time window (slot) already allotted for the session.  

Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Spivack  in view of Harris to figure out the termination of the session.  One would be motivated to do so because this allows to tracking, correlating, and processing online sessions. (Harris: [Col 1:  Lines [15-20].

Modified Spivack  does not explicitly teaches establishing respective login connections
Khan however teaches establishing respective login connections with first and second computing systems, wherein the first computing system is associated with a first user and the second computing system is associated with a second user (Khan: [0076]  : “certain users and/or devices 708 by use of login information, e.g., usernames, passwords, etc. In various embodiments, the application 710 provides a list of private networks, e.g., LAN 720, and/or devices therein with which remote computing device 708 can establish a communication session, e.g., gain remote access.”).

Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Spivack  in view of Khan to figure out the establishment of the session.  One would be motivated to do so because this allows to establish communication session between devices. (Khan: [ABS].

	Claims 5, 8, 12 and 15 are rejected based on rationale provided for claim 1.
DEPENDENT CLAIMS:
As per claim 3, Spivack-Harris-Khan discloses the method of claim 1 (Spivack: [ABS]: “generating an interactive calendar guide to scheduled web-based events”) further comprising 
	Spivack  does not explicitly teaches repeating the establishing, terminating and initiating steps for remaining time slots in the event data structure. 
	Harris however discloses repeating the establishing, terminating and initiating steps for remaining time slots in the event data structure (Harris: [Col 4:  Lines [50-60]  & [Col 5:  Lines [05-15]: “a group of players, for example five players, may be engaged in an online game. To maintain some consistency in the game, a set of players, for example four of the five players may be "permanent" while the remaining player can be a player that is a rolling replacement. In this way, there will be some continuity in the session, but then the other players know that the fifth player is a rolling replacement & the system can analyze the behavior of users from a time and tendency standpoint, use profiles that have been developed for users, and then generate a schedule of possible, high percentage, probable time slots that are convenient for the entire group”).
Examiner Note:  The 5th play leaves the game and next players joins in also called rolling replacements, confirms the establishing of the 5th player , leaving of the 5th players and initiating of the 5th player session.  
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Spivack  in view of Harris to figure out the termination of the session.  One would be motivated to do so because this allows to tracking, correlating, and processing online sessions. (Harris: [Col 1:  Lines [15-20].

As per claim 4,  Spivack-Harris-Khan discloses the method of claim 1 wherein establishing the second network connection comprises transmitting one or more signaling messages over the login connection with the second computing system (Khan: [0076]  : “certain users and/or devices 708 by use of login information, e.g., usernames, passwords, etc. In various embodiments, the application 710 provides a list of private networks, e.g., LAN 720, and/or devices therein with which remote computing device 708 can establish a communication session, e.g., gain remote access.”).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Spivack  in view of Khan to figure out the establishment of the session.  One would be motivated to do so because this allows to establish communication session between devices. (Khan: [ABS].

As per claim 7,  Spivack-Harris-Khan discloses the method of claim 1 wherein the metadata comprises audio date (Spivack: [0076 & 0078]: “All of the capabilities of the interactive web guide that have been described above can be made available on any device that is connected to the Internet ("connected device") including, but not limited to, computers, mobile phones, mobile computers, televisions, set top boxes, DVR's cameras, video cameras, digital audio devices, media servers &  A plurality of users 130, event providers 140, distribution partners 150, and advertisers 160, and an interactive web guide server 120 are coupled to a network 110.”).

Claims 10-12, 14 & 17-18 are rejected based on rationale provided for dependent claims rejection above.  

Examiner Note:  
Earlier objected claims were objected so that the dependent claims were to be dissolved to their independent claims.  Such as claim 2, 5 and 6 were all to be dissolved in claim 1.  


                                                                                                                                                                      
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sibte Bukhari whose telephone number is (571) 270-7122(571)270-7122.  The examiner can normally be reached on M-F 9:00 - 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srivastava Vivek can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIBTE H BUKHARI/Examiner, Art Unit 2449